NO. 07-03-0427-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 DECEMBER 3, 2003

                         ______________________________


                           MARTIN ALCOZER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

        NO. A15084-0308; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant, Martin Alcozer, was convicted of the offense of Escape in the 64th

District Court of Hale County, and thereafter gave notice of appeal.


      The clerk of this court received, and on November 26, 2003, filed a motion to

dismiss which represents that appellant desires to withdraw the notice of appeal. The
motion to dismiss is signed by appellant and counsel of record for appellant. No decision

of this Court having been rendered prior to the receipt of appellant’s motion, the motion

to dismiss is hereby granted. TEX . R. APP . P. 42.2(a).


       Accordingly, the appeal is dismissed. Having dismissed the appeal at the personal

request of appellant and his attorney, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                 Phil Johnson
                                                 Chief Justice




Do not publish.




                                             2